          Case 1:12-cr-00174-WHP Document 237 Filed 08/05/19 Page 1 of 1
                                         U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                   August 5, 2019
BY ECF

The Honorable William H. Pauley III
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

               Re:      Dwayne Thomas v. United States, 17-cv-00781 (WHP); United States v.
                        Dwayne Thomas, 12-cr-174-02 (WHP)

Dear Judge Pauley:

        The Government submits this letter in response to the Court’s order that the parties file a
proposed briefing schedule for Mr. Thomas’s Section 2255 motion. The parties propose the following
joint schedule:

              Thomas’s Motion Due: October 4, 2019
              Government’s Opposition Due: November 4, 2019
              Thomas’s Reply Due: December 4, 2019



                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                                By: /s/ Peter J. Davis              .
                                                   Peter J. Davis
                                                   Assistant United States Attorney
                                                   Southern District of New York
                                                   (212) 637-2468

cc:    Alan M. Nelson (by ECF)
